


--------------------------------------------------------------------------------


Exhibit 10.1


EXCHANGE AND AMENDMENT AGREEMENT


THIS EXCHANGE AND AMENDMENT AGREEMENT (this “Agreement”) is made and entered
into this as of the ___th day of March, 2009, by and among Sino Clean Energy,
Inc., a Nevada corporation (the “Company”), and the undersigned Purchasers.
Capitalized terms used but not defined herein shall have the meanings set forth
in that certain Securities Purchase Agreement, the Debentures and/or the
Warrants (defined in the Recitals below).


RECITALS:
 
WHEREAS, reference is made to that certain Securities Purchase Agreement dated
as of September 16, 2008 and September 19, 2008 (collectively the “Securities
Purchase Agreement”), by and among the Company and the undersigned Purchasers,
and the 18% Secured Convertible Debentures (the “Debentures”) and the Warrants
(the “Warrants”) issued to such Purchasers pursuant thereto (collectively the
“Transaction Documents”);


WHEREAS, the Conversion Price of the Debentures and the Exercise Price of the
Warrants are subject to certain adjustments, as set forth in Sections 3(c) of
the Debentures and in Section 10 of the Warrants;


WHEREAS, the Company has proposed that the adjustments to the Conversion Price
and the Exercise Price be amended on the terms set forth below (the “Proposal”),
which Proposal is acceptable to the Purchasers;


WHEREAS, certain amendments to the Transaction Documents are necessary to
effectuate the Proposal; and


WHEREAS, the Company and the Purchasers signatory hereto are executing and
delivering this Agreement in reliance upon the exemption from securities
registration for offers and sales of securities afforded, inter alia, by Section
3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”), Rule 506
under Regulation D as promulgated under the 1933 Act, Section 4(2) of the 1933
Act, and/or Rule 903 under Regulation S as promulgated under the 1933 Act;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:


A.           EXCHANGE OF THE DEBENTURES AND WARRANTS. The Company and each
Purchaser signatory to this Agreement hereby agree to exchange (a) such
Purchaser’s outstanding Debenture for a new Debenture having the terms specified
below in the principal amount of such outstanding Debenture and (b) such
Purchaser’s outstanding Warrant for a new Warrant having the terms specified
below for the purchase of the same number of Common Shares as provided in the
outstanding Warrant. The Purchaser is not providing any other consideration for
such exchange and no fees are payable to any broker in connection with such
exchange.  The exchange is being made under Section 3(a)(9) of the 1933 Act.


(1)           Each new Debenture shall have the same terms as the outstanding
Debenture, except follows:


(a)           The new Debenture shall contain a Section 1(a)(ix), which shall
read in its entirety as follows:


“At any time while this Debenture is outstanding, the Obligor shall issue shares
of Common Stock or Common Stock Equivalents, other than Non-qualifying Issuances
(as such term is defined in the Purchase Agreement), entitling any Person to
acquire shares of Common, at a price per share of less than $0.05.”


(b)           Section 3(c)(vii) of the new Debenture shall read in its entirety
as follows:

 
-1-

--------------------------------------------------------------------------------

 

“Except as adjusted pursuant to Section 3(c)(ii), in no event shall the
Conversion Price, as adjusted pursuant to any other provisions of this Section
3, be less than $0.05. In the event of any such adjustment that would result in
the Conversion Price to be less than $0.05, the Conversion Price as adjusted
shall be $0.05. All calculations under this Section 3 shall be rounded up to the
nearest $0.01 or whole share.”


(c)           The new Debenture shall contain a Section 17, which shall read in
its entirety as follows:


“Escrow of Principal and Accrued Interest. The Company covenants and agrees that
no later than 30 calendar days from the Maturity Date, the Company shall
establish an escrow account with a law firm in the People’s Republic of China
and shall deposit an amount of money equal to the outstanding principal balance
of this Debenture and accrued interest thereof (the “Escrowed Fund”) into such
escrow account as follows: fifty percent (50%) concurrently with the
establishment of the escrow account, and fifty percent (50%) no later than 15
calendar days from the Maturity Date. On the Maturity Date, provided that this
Debenture has not been converted into shares of Common Stock pursuant to Section
3 hereof, the Escrowed Fund shall be paid from the escrow account to the holder
of this Debenture upon its surrender and cancellation to the Company. Any money
in the escrow account not paid in accordance herewith shall be released back to
the Company.”


(d)           The new Debenture shall contain a Section 18, which shall read in
its entirety as follows:


“Option to Extend Maturity Date. For so long as this Debenture remains
outstanding, the Holder shall have the option, but not the obligation, to extend
the Maturity Date by up to one year. To exercise such option, the Holder shall
notify the Company at least 30 calendar days prior to the Maturity Date or
immediately after the Company’s filing of its quarterly report on Form 10-Q for
the quarter ended September 30, 2009, whichever is later, in accordance with
Section 5 hereof, and after receipt of such notice, the Company and the Holder
shall exchange this Debenture for a new Debenture of substantially the same
terms but reflecting the Maturity Date as extended hereby. Irrespective of the
Holder’s exercise of such option, on the original Maturity Date, the Company
shall pay to the Holder from the Escrowed Fund the accrued interest outstanding
as of the original Maturity Date. Exercise of such option shall be deemed a
waiver by the Holder of the provisions of Section 1(a)(i) hereof with respect to
this Debenture.”


(e)           References to “Section 5” in Sections 1(a)(ii) and 1(a)(vi) of the
new Debenture shall be stricken and replaced with “Section 6”.


The new Debenture will be deemed represented by the original Debenture as
amended by this Agreement.


(2)           Each new Warrant shall have the same terms as the outstanding
Warrant, except that Section 10(g) of the new Warrant shall read in its entirety
as follows:


 
“Except as adjusted pursuant to Section 10(a) or 10(b), in no event shall the
Exercise Price, as adjusted pursuant to any other provisions of this Section 10,
be less than $0.05. In the event of any such adjustment that would result in the
Exercise Price to be less than $0.05, the Exercise Price as adjusted shall be
$0.05. Additionally, no adjustment of the Exercise Price shall be required if
such adjustment is less than $0.01; provided, however, that any adjustments
which by reason of this Section 10(g) are not required to be made shall be
carried forward and taken into account for purposes of any subsequent
adjustment.”

 


 
-2-

--------------------------------------------------------------------------------

 

The new Warrant will be deemed represented by the original Warrant as amended by
this Agreement.
 
(3)           Except as expressly set forth herein, this Agreement shall not be
deemed to be a waiver, amendment or modification of any provisions of the
Transaction Documents, or of any right, power or remedy of the Purchasers, or
constitute a waiver, amendment or modification of any provision of the
Transaction Documents (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder, all of which (except as specified
herein) remain in full force and effect.  Except as set forth herein, the
Purchasers reserve all rights, remedies, powers, or privileges.


B.           CONFLICTS.  Except as expressly set forth in this Agreement, the
terms and provisions of each of the Transaction Documents shall continue
unmodified and in full force and effect.  In the event of any conflict between
this Agreement and any one of the Transaction Documents, this Agreement shall
control.


C.           GOVERNING LAW.  This Agreement shall be governed and construed
under the laws of the State of New York, and shall be binding on and shall inure
to the benefit of the parties and their respective successors and permitted
assigns.


D.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. A facsimile or other electronic transmission of
this signed Agreement  shall be legal and binding on all parties hereto.


[Signature Page Follows]
 

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 


COMPANY:


Sino Clean Energy, Inc.


By:              _____________________________


Name:         Baowen Ren


Title:           Chief Executive Officer






 
PURCHASER:




__________________________________
[PURCHASER NAME]  
 





By:           _____________________________


Name:      _____________________________


Title:        _____________________________






 

 
 
 
 
 
 
 
-4-
